Order, Family Court, New York County (Susan R. Larabee, J.), entered on or *213about May 15, 2007, which granted full custody of the subject child to petitioner father, unanimously affirmed, without costs.
The totality of the circumstances establish that the award of custody to petitioner was in the best in interests of the child and has a sound and substantial basis in the record (see Eschbach v Eschbaeh, 56 NY2d 167 [1982]). Although awarding custody to petitioner is contrary to the expressed wishes of the child, the desire of the child is one of many factors to be considered and is not determinative, particularly where, as here, all of the additional factors weigh heavily in favor of granting custody to petitioner (id. at 172-173). Concur—Tom, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.